— In an action for divorce, the plaintiff wife appeals (1) from so much of an order of the Supreme Court, Westchester County, dated August 4, 1980, as granted the branch of defendant’s motion which sought to vacate his default in answering and permitted him to serve an answqr, and (2) from a further order of the same court, dated November 6, 1980, which granted the branch of defendant’s motion that sought to vacate an order of Sequestration previously granted ex parte. Order dated August 4, 1980 affirmed insofar as appealed from, and order dated November 6, 1980 affirmed, without costs or disbursements. Plaintiff’s ex parte application for an order of sequestration failed to expressly disclose the prior transfer by defendant to plaintiff of $173,000 in a joint money market certificate and the possession by her of other accounts. In the light of this evidence, and the other evidence in the record, the vacatur of the ex parte order of sequestration and of the default was proper. Our disposition is without prejudice to a renewed application by defendant at Special Term for the right to occupy the marital residence during plaintiff’s confinement. Damiani, J.P., Titone, Mangano and Rabin, JJ., concur.